                    Case 19-91065            Doc 1       Filed 11/05/19 Entered 11/05/19 23:05:31                              Desc Main
                                                           Document     Page 1 of 28
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Art Film Foundation, NFP

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  126 W. Church St.                                               P.O. Box 1151
                                  Champaign, IL 61820                                             Champaign, IL 61824
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Champaign                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.thearttheater.org


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-91065                Doc 1       Filed 11/05/19 Entered 11/05/19 23:05:31                             Desc Main
Debtor
                                                               Document     Page 2 ofCase
                                                                                      28 number (if known)
          The Art Film Foundation, NFP
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-91065            Doc 1        Filed 11/05/19 Entered 11/05/19 23:05:31                                 Desc Main
Debtor
                                                            Document     Page 3 ofCase
                                                                                   28 number (if known)
         The Art Film Foundation, NFP
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-91065            Doc 1       Filed 11/05/19 Entered 11/05/19 23:05:31                                Desc Main
Debtor
                                                           Document     Page 4 ofCase
                                                                                  28 number (if known)
          The Art Film Foundation, NFP
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 5, 2019
                                                  MM / DD / YYYY


                             X   /s/ Leigh Estabrook                                                     Leigh Estabrook
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Treasurer




18. Signature of attorney    X   /s/ Cristina Manuel                                                      Date November 5, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Cristina Manuel
                                 Printed name

                                 Manuel & Associates
                                 Firm name

                                 P.O. Box 691
                                 Urbana, IL 61803-0691
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     217-344-3400                  Email address      manuelassociates@hotmail.com

                                 6275432 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                       Desc Main
                                                                   Document     Page 5 of 28




 Fill in this information to identify the case:

 Debtor name         The Art Film Foundation, NFP

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 5, 2019                        X /s/ Leigh Estabrook
                                                                       Signature of individual signing on behalf of debtor

                                                                       Leigh Estabrook
                                                                       Printed name

                                                                       Treasurer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                    Desc Main
                                                                   Document     Page 6 of 28
 Fill in this information to identify the case:

 Debtor name         The Art Film Foundation, NFP

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                 Desc Main
                                                                   Document     Page 7 of 28
 Fill in this information to identify the case:

 Debtor name         The Art Film Foundation, NFP

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $491.78         $491.78
           IL Dept. of Employment Security                           Check all that apply.
           P.O. Box 4385                                                Contingent
           Chicago, IL 60680-4385                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Unemployment taxes.

           Last 4 digits of account number 1326                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $90.00        $90.00
           Illinois Secretary of State                               Check all that apply.
           213 State Capitol                                            Contingent
           Springfield, IL 62756                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   41249                               Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                                Desc Main
                                                                   Document     Page 8 of 28
 Debtor       The Art Film Foundation, NFP                                                                    Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $15,550.69    $15,000.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Income taxes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,945.01
           A24                                                                         Contingent
           31 W. 27th St.                                                              Unliquidated
           New York, NY 10001                                                          Disputed
           Date(s) debt was incurred     2019                                      Basis for the claim:     Distributor share of ticket sales.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $45.00
           Accuraty Solutions, LLC                                                     Contingent
           309 S. Neil St.                                                             Unliquidated
           Champaign, IL 61820                                                         Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Website design.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $853.59
           Agile Ticketing Solutions                                                   Contingent
           3810 Central Pike #301                                                      Unliquidated
           Hermitage, TN 37076                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Cloud-based ticketing system.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $404.98
           Amazon                                                                      Contingent
           P.O. Box 15123                                                              Unliquidated
           Wilmington, DE 19850-5123                                                   Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Distributor share of ticket sales.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $60.68
           Ameren Illinois                                                             Contingent
           Credit and Collections                                                      Unliquidated
           2105 E. State Route 104                                                     Disputed
           Pawnee, IL 62558-4681
                                                                                   Basis for the claim:     Utility services.
           Date(s) debt was incurred 2019
           Last 4 digits of account number      9119                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                          Desc Main
                                                                   Document     Page 9 of 28
 Debtor       The Art Film Foundation, NFP                                                            Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $282.58
          Ameren Illinois                                                       Contingent
          Credit and Collections                                                Unliquidated
          2105 E. State Route 104                                               Disputed
          Pawnee, IL 62558-4681
                                                                             Basis for the claim:    Utility services.
          Date(s) debt was incurred 2019
          Last 4 digits of account number       9100                         Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $253.70
          ASCAP                                                                 Contingent
          2 Music Square W                                                      Unliquidated
          Nashville, TN 37203                                                   Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Music royalties.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $230.91
          AT&T                                                                  Contingent
          P.O. Box 6416                                                         Unliquidated
          Carol Stream, IL 60197-5080                                           Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Telephone services.
          Last 4 digits of account number 9329
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,952.24
          David A. Kraft                                                        Contingent
          910 W. Charles St.                                                    Unliquidated
          Champaign, IL 61821                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commercial lease.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $90.00
          Direct Cinema North America, Inc.                                     Contingent
          111 8th Ave.                                                          Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Network access fee.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,672.00
          Fox Searchlight Pictures                                              Contingent
          10201 W. Pico Blvd.                                                   Unliquidated
          Los Angeles, CA 90064                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $815.92
          Greenwich Entertainment                                               Contingent
          610 5th Ave., Suite 305                                               Unliquidated
          New York, NY 10020                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                          Desc Main
                                                                  Document     Page 10 of 28
 Debtor       The Art Film Foundation, NFP                                                            Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Humana, Inc.                                                          Contingent
          500 W. Main St.                                                       Unliquidated
          Louisville, KY 40202
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance premiums.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $590.46
          IFC Films                                                             Contingent
          11 Penn Plaza, 18th Floor                                             Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,060.00
          Kino International                                                    Contingent
          333 West 39th Street                                                  Unliquidated
          10178 Berlin, Germany                                                 Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $670.43
          Magnolia Pictures Inc.                                                Contingent
          49 W. 27th St.                                                        Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $81.79
          Minuteman Press                                                       Contingent
          905 S. Neil St.                                                       Unliquidated
          Champaign, IL 61820                                                   Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Printing services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $582.13
          Neon Rated, LLC                                                       Contingent
          P.O. Box 2748                                                         Unliquidated
          San Antonio, TX 78299                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $375.00
          New York International Children’s Film                                Contingent
          Festival (NYICFF)                                                     Unliquidated
          225 Broadway, Suite 2730                                              Disputed
          New York, NY 10007
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                          Desc Main
                                                                  Document     Page 11 of 28
 Debtor       The Art Film Foundation, NFP                                                            Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $600.00
          Paramount Pictures                                                    Contingent
          5515 Melrose Ave.                                                     Unliquidated
          Los Angeles, CA 90038                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $150.15
          PBS Distribution, LLC                                                 Contingent
          10 Guest St.                                                          Unliquidated
          Brighton, MA 02135                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $72.70
          Pepsi Bottling Group                                                  Contingent
          1306 W. Anthony Dr.                                                   Unliquidated
          Champaign, IL 61821                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Product for soda machine.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,000.00
          Prairie Rivers Network                                                Contingent
          1605 South State St., Suite 1                                         Unliquidated
          Champaign, IL 61820
                                                                                Disputed
          Date(s) debt was incurred 9/4/19
                                                                             Basis for the claim:    Hosted event ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $250.00
          Rainbow Releasing                                                     Contingent
          1250 6th Street, Suite 101                                            Unliquidated
          Santa Monica, CA 90401                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          REB, Inc.                                                             Contingent
          5408 3M Drive N.E.                                                    Unliquidated
          Menomonie, WI 54751                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Projector maintenance contract.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Republic Services                                                     Contingent
          P.O. Box 78829                                                        Unliquidated
          Phoenix, AZ 85062-8829                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Garbage services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                          Desc Main
                                                                  Document     Page 12 of 28
 Debtor       The Art Film Foundation, NFP                                                            Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $376.95
          Roadside Attractions                                                  Contingent
          7920 Sunset Blvd. #402                                                Unliquidated
          Los Angeles, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          SafeSave Payment Services                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Credit/debot card fees.
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $584.90
          Secura Insurance                                                      Contingent
          P.O. Box 776231                                                       Unliquidated
          Chicago, IL 60677-6231                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance premium.
          Last 4 digits of account number       2768
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,736.79
          Shorts International                                                  Contingent
          2716 Ocean Park Blvd. Suite #1091                                     Unliquidated
          Santa Monica, CA 90405                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $150.00
          Shout Factory LLC                                                     Contingent
          1640 S. Sepulveda Blvd., Suite 400                                    Unliquidated
          Los Angeles, CA 90025                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $679.18
          Sony Pictures Classics                                                Contingent
          25 Madison Ave.                                                       Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $223.00
          Swank Motion Pictures Inc.                                            Contingent
          10795 Watson Rd.                                                      Unliquidated
          Saint Louis, MO 63127                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                          Desc Main
                                                                  Document     Page 13 of 28
 Debtor       The Art Film Foundation, NFP                                                            Case number (if known)
              Name

 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $500.00
           The News Gazette                                                     Contingent
           15 E. Main St.                                                       Unliquidated
           Champaign, IL 61820                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    People's Choice advertising.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $825.86
           Universal Film Exchanges, Inc.                                       Contingent
           100 Universal City Plaza                                             Unliquidated
           Universal City, CA 91608                                             Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $327.10
           Warner Brothers Studios                                              Contingent
           4000 Warner Boulevard                                                Unliquidated
           Burbank, CA 91522                                                    Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Distributor share of ticket sales.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Amazon
           P.O. Box 36960                                                                             Line     3.4
           Canton, OH 44735
                                                                                                             Not listed. Explain

 4.2       ASCAP
           One Lincoln Plaza, 6th Floor                                                               Line     3.7
           New York, NY 10023-7097
                                                                                                             Not listed. Explain

 4.3       AT&T
           5020 Ash Grove Rd.                                                                         Line     3.8
           Springfield, IL 62711
                                                                                                             Not listed. Explain

 4.4       AT&T
           4331 Communications Dr., Floor 4W                                                          Line     3.8
           Dallas, TX 75211
                                                                                                             Not listed. Explain

 4.5       AT&T
           1801 Valley View Ln.                                                                       Line     3.8
           Farmer's Branch, TX 75234-8906
                                                                                                             Not listed. Explain

 4.6       IFC Films
           27413 Network Place                                                                        Line     3.14
           Chicago, IL 60673-1274
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                  Desc Main
                                                                  Document     Page 14 of 28
 Debtor       The Art Film Foundation, NFP                                                        Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.7       Illinois Dept. of Revenue
           Bankruptcy Section                                                                    Line     2.1
           P.O. Box 64338
                                                                                                        Not listed. Explain
           Chicago, IL 60664-0338

 4.8       Republic Services
           P.O. Box 9001099                                                                      Line     3.26
           Louisville, KY 40290-1099
                                                                                                        Not listed. Explain

 4.9       Universal Film Exchanges, Inc.
           3100 Mckinnon Street # 1150                                                           Line     3.35
           Dallas, TX 75201
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     16,132.47
 5b. Total claims from Part 2                                                                       5b.    +     $                     25,443.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                         41,575.52




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                      Desc Main
                                                                  Document     Page 15 of 28
 Fill in this information to identify the case:

 Debtor name         The Art Film Foundation, NFP

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Lease of theater
             lease is for and the nature of               building located at 126
             the debtor's interest                        W. Church St.,
                                                          Champaign, IL 61820.
                  State the term remaining                6 years
                                                                                        David A. Kraft
             List the contract number of any                                            910 W. Charles St.
                   government contract                                                  Champaign, IL 61821


 2.2.        State what the contract or                   Lease of soda machine
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                month to month
                                                                                        Pepsi Bottling Group
             List the contract number of any                                            1306 W. Anthony Dr.
                   government contract                                                  Champaign, IL 61821




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                  Desc Main
                                                                  Document     Page 16 of 28
 Fill in this information to identify the case:

 Debtor name         The Art Film Foundation, NFP

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                              Desc Main
                                                                  Document     Page 17 of 28


 Fill in this information to identify the case:

 Debtor name         The Art Film Foundation, NFP

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $329,382.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $508,089.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $237,985.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-91065                   Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                   Desc Main
                                                                  Document     Page 18 of 28
 Debtor       The Art Film Foundation, NFP                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               David A. Kraft                                              Installment                      $15,000.00                Secured debt
               910 W. Charles St.                                          payments                                                   Unsecured loan repayments
               Champaign, IL 61821                                         over the                                                   Suppliers or vendors
                                                                           previous 3                                                 Services
                                                                           months prior
                                                                           to filing.                                              Other Lease of theater
                                                                                                                                 building.


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                  Case 19-91065                   Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                   Desc Main
                                                                  Document     Page 19 of 28
 Debtor        The Art Film Foundation, NFP                                                                 Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Manuel & Associates
                P.O. Box 691                                         Attorney Fees: $1,665.00; Filing Fee:
                Urbana, IL 61803-0691                                $335.00                                                   10/25/2019               $1,665.00

                Email or website address
                manuelassociates@hotmail.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers          Total amount or
                                                                                                                         were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange                was made                       value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 19-91065                   Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                             Desc Main
                                                                  Document     Page 20 of 28
 Debtor      The Art Film Foundation, NFP                                                               Case number (if known)




           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Membership list
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                           Desc Main
                                                                  Document     Page 21 of 28
 Debtor      The Art Film Foundation, NFP                                                               Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                                  Desc Main
                                                                  Document     Page 22 of 28
 Debtor      The Art Film Foundation, NFP                                                               Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Anthony Pendleton, CPA                                                                                                     3/2018 - 10/2019
                    Martin Hood
                    2507 S. Neil St.
                    Champaign, IL 61820

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Laurel Nobilette
                    605 E. Green St.
                    Urbana, IL 61801

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Rhiannon Bettivia & Leigh Estabrook
       .                                                                                    10/30/2019               Inventory of items only, not $ amounts

                Name and address of the person who has possession of
                inventory records
                The Art Film Festival
                126. W. Church St.
                Champaign, IL 61820


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                              Desc Main
                                                                  Document     Page 23 of 28
 Debtor      The Art Film Foundation, NFP                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Leigh Estabrook                                107 N. Elm, Apt. 312                                Treasurer
                                                      Champaign, IL 61820

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Jerry Payonk                                   2901 River Oak Dr.                                  President
                                                      Champaign, IL 61822

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Sarah Milton                                   611 W. University Ave., Apt. 4                      Secretary
                                                      Champaign, IL 61820

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Perry Morris                                   708 W. Stoughton                                    Director
                                                      Urbana, IL 61801

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Sanford Hess                                   2206 Strand Dr.                                     Director
                                                      Champaign, IL 61822

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Lillian Levant                                 1204 S. Carle Ave.                                  Director
                                                      Urbana, IL 61801



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Dan Schreiber                                  803 W. University Ave.                              Vice President                  5/2015 - 5/2019
                                                      Champaign, IL 61820

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Dora Valkanova                                 210 W. John St., Apt. B                             Secretary                       2017 - 6/2019
                                                      Champaign, IL 61820

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Jeff Machota                                   312 S. Poplar                                       Director                        9/2017 - 5/2019
                                                      Urbana, IL 61802

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Maeve Reily                                    2 E. South St.                                      Director                        5/2017 - 5/2018
                                                      Galesburg, IL 61401-4999



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                              Desc Main
                                                                  Document     Page 24 of 28
 Debtor      The Art Film Foundation, NFP                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Caroline Nappo                                 5408 36th Ave. NW, Apt. A-203                       Director                         11/2017 - 7/2018
                                                      Gig Harbor, WA 98335

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Amy Powell                                     1409 W. Park Ave.                                   Director                         9/2017 - 6/2019
                                                      Champaign, IL 61821


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                        Desc Main
                                                                  Document     Page 25 of 28
 Debtor      The Art Film Foundation, NFP                                                               Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 5, 2019

 /s/ Leigh Estabrook                                                    Leigh Estabrook
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Treasurer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                       Desc Main
                                                                  Document     Page 26 of 28
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of Illinois
 In re       The Art Film Foundation, NFP                                                                     Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,665.00
             Prior to the filing of this statement I have received                                        $                     1,665.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 All services, except those identified in paragraph 7 below, that are reasonably contemplated to achieve the
                 debtor's bankruptcy objectives including but not limited to:

                  (1) File the certificate required from the individual debtor from an approved nonprofit budget and credit
                  counseling agency for prepetition credit counseling;
                  (2) Preparation and filing of all locally required forms;
                  (3) Representation of the debtor at the § 341 meeting;
                  (4) Amend any list, schedule, statement, and/or other document required to be filed with the petition as may be
                  necessary or appropriate;
                  (5) Motions under § 522(f) to avoid liens on exempt property;
                  (6) Motions, such as motions for abandonment, or proceedings to clear title to real property owned by the debtor;
                  (7) Advise the debtor with respect to any reaffirmation agreement; negotiate, prepare and file reaffirmation
                  agreements if in the best interest of the debtor; and attend all hearings scheduled on any reaffirmation agreement
                  signed by the debtor;
                  (8) Removal of garnishments or wage assignments;
                  (9) Negotiate, prepare and file reaffirmation agreements;
                  (10) Motions under § 722 to redeem exempt personal property from liens;
                  (11) Compile and forward to the trustee and the United States trustee any documents and information requested;
                  (12) Consult with the debtor and if there is a valid defense or explanation, respond to a motion for relief from the
                  automatic stay;
                  (13) File the debtor’s certification of completion of instructional course concerning financial management
                  (Official Form 423); and
                  (14) Disclose any agreement and fee arrangement regarding the potential retention of co-counsel.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Notwithstanding any agreement to the contrary, representation of the Debtor in any dischargeability action,
               adversary proceedings, or heavily litigated matters that are not listed in Paragraph 6 above.



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31                 Desc Main
                                                                  Document     Page 27 of 28
 In re       The Art Film Foundation, NFP                                                            Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 5, 2019                                                           /s/ Cristina Manuel
     Date                                                                       Cristina Manuel
                                                                                Signature of Attorney
                                                                                Manuel & Associates
                                                                                P.O. Box 691
                                                                                Urbana, IL 61803-0691
                                                                                217-344-3400 Fax: 217-352-7815
                                                                                manuelassociates@hotmail.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-91065                    Doc 1          Filed 11/05/19 Entered 11/05/19 23:05:31             Desc Main
                                                                  Document     Page 28 of 28



                                                               United States Bankruptcy Court
                                                                     Central District of Illinois
 In re      The Art Film Foundation, NFP                                                               Case No.
                                                                                  Debtor(s)            Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for The Art Film Foundation, NFP in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 5, 2019                                                    /s/ Cristina Manuel
 Date                                                                Cristina Manuel
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for The Art Film Foundation, NFP
                                                                     Manuel & Associates
                                                                     P.O. Box 691
                                                                     Urbana, IL 61803-0691
                                                                     217-344-3400 Fax:217-352-7815
                                                                     manuelassociates@hotmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
